United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 97-9006.

                             William S. HILEY, Plaintiff-Appellant,

                                                 v.

        Jacqueline H. BARRETT, Sheriff, Fulton County, et al., Defendants-Appellees.

                                          Sept. 21, 1998

Appeal from the United States District Court for the Northern District of Georgia (No. 1:97-CV-276-
RCF); Richard C. Freeman, Judge.

Before HATCHETT, Chief Judge, HULL, Circuit Judge, and LENARD*, District Judge.

       HATCHETT, Chief Judge:

       This case is affirmed for the reasons stated in the district court's thorough and well-reasoned

order dated July 2, 1997, and cited as 968 F.Supp. 1564 (N.D.Ga.1997).

       AFFIRMED.




   *
    Honorable Joan A. Lenard, U.S. District Judge for the Southern District of Florida, sitting by
designation.